DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application No. 16/906,895 (“’895 reissue application” or “instant application”) having a filing date of 19 June 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The ‘895 Reissue Application is a reissue of U.S. Patent No. 8,787,314 (“’314 patent”) titled “METHOD, SYSTEM, AND APPARATUS FOR REGISTRATION PROCESSING.”   The application resulting in the ‘314 Patent was filed on 3 August 2011 and assigned US patent application number 13/197,537 (“’537 application”) and issued on 22 July 2014 with claims 1-6 (“issued claims”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘314 patent itself and its prosecution history, the examiner has failed to locate any ongoing proceeding before the Office or current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes) or supplemental examinations.

III. Priority
The ‘895 reissue application is a continuation reissue of application 15/216,469, filed 21 July 2016, now U.S. Reissue Patent RE48067, reissued on 23 June 2020, which was also a reissue of the ‘314 patent.
The ‘537 application is a continuation of application 12/581,575, filed 19 October 2009, now U.S. Patent 8,537,779, which is a continuation of application PCT/CN2008/070909, filed 8 May 2008.  The application ultimately also claims foreign priority under 35 U.S.C. § 119(a)-(d) to Chinese applications CN200710104400.7, filed 11 May 2007, CN200710181758.X, filed 24 October 2007, CN200710165540.5, filed 2 November 2007, and CN200810085729.8, filed 13 March 2008. 
As a reissue application, the instant application is entitled to the priority date of the ’314 patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 8 May 2008, and depending upon the specific subject matter claimed, may be entitled to a priority date of 11 May 2007.
Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.
Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Applicant’s Response
Applicant’s response (“Response”), filed 23 May 2022, includes remarks, an amendment to the claims (correcting a defective preliminary amendment), and a terminal disclaimer, as well as a new reissue declaration and Application Data Sheet (ADS).
Claims 1-6 were canceled, and new claims (relative to the issued patent) 7-23 were added.  Claims 7-23 are now pending in the application.

VI. Response to Arguments
Applicant’s response included a number of arguments.  They are addresses in turn below.

Preliminary Amendment
In view of Applicant’s amendment, the pending objection to the preliminary amendment is withdrawn.

Application Data Sheet
In view of Applicant’s submission of a corrected ADS, the pending objection to the ADS is withdrawn.

Reissue Declaration
In view of the new reissue declaration, the pending objection to the declaration is withdrawn.
The pending claim rejections under 35 U.S.C. § 251 are withdrawn for the same reason.

Double Patenting
Applicant has submitted a terminal disclaimer.  The terminal disclaimer was approved on 23 May 2022.  This being the case, the pending claim rejections on the ground of nonstatutory double patenting is withdrawn.

Claim Objections
In view of the amendment to claims 16 and 22, the pending claim objections are withdrawn.

Rejections under 35 U.S.C. § 112
Applicant argues that the claim rejections under 35 U.S.C. §§ 112(b) and 112(d) should be withdrawn, since a ‘request message for accessing a 3GPP network’ could be either an access request message or an attach request message.
The Office respectfully disagrees.

The fact that Applicant’s disclosure differentiates between an access request message and an attach request message indicates that there is some distinction to be made between the two.
The rejections of record are based upon the broadest reasonable interpretation of the claim terms, as would have been understood by an ordinary artisan at the time of the invention.  A POSITA would understand that a request message for accessing a 3GPP network would constitute an access request message.
Given the fact that Applicant’s disclosure includes both an access request message, and an attach request message, a POSITA would understand them to correspond to a request to access a network, and a request to attach to a network, respectively.

Applicant argues that a request message for accessing a network could be an access request message or an attach request message.  However, the plain meaning of the claim terms would lead a POSITA to the conclusion that while an access request message would constitute a request message for accessing a network, an attach request message would constitute a request for attaching to a network.

Applicant’s specification has been reviewed to find any support for the position that an attach request message could equate to a request message for accessing a network (since an applicant may be their own lexicographer), but no support for such a position has been found.
The rejections of record are therefore maintained.

VII. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 7 and 12 both include the limitation “a request message for accessing a 3GPP network.”  Interpreting this limitation by its plain meaning, the Office construes these request messages as ‘access request messages’ (i.e., a request message for access is an access request message).
Dependent claims 20 and 21, however, include the further limitation that the request message is an attach request message.  Since the messages cannot be both access request messages and attach request messages, the claims are rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Independent claims 7 and 12 both include the limitation “a request message for accessing a 3GPP network.”  Interpreting this limitation by its plain meaning, the Office construes these request messages as ‘access request messages’ (i.e., a request message for access is an access request message).
Dependent claims 11 and 19 include the further limitation that the request message is an access request message.  However, since the independent claims already include that limitation, the dependent claims fail to further limit their respective parent claims, and are rejected on that basis.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

VIII. Allowable Subject Matter
Claims 7-10, 12-18, 22, and 23 are allowed.

The following is a statement of reasons for allowance:
With respect to independent claims 7 and 12, the prior art of record fails to disclose or render obvious the claimed method and communication device including sending a request message for accessing a 3GPP network in response to a handover from a non-3GPP network to a 3GPP network wherein the request message for accessing a 3GPP network includes an Information Element (IE) indicating that the request message is caused by handover.

Dependent claims 8-10, 13-18, 22, and 23, including the allowable subject matter of their respective independent claims, are allowed on the same basis.



IX. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '314 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘314 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '314 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                      

Conferees:
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /Michael Fuelling/
Supervisory Patent Examiner
Art Unit 3992


lsw
29 June 2022